Citation Nr: 1608948	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-01 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES


1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran had active service from February 2003 to August 2003, and from May 2005 to September 2006.  He has additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, there is evidence suggesting that the Veteran's PTSD symptomatology interferes with his ability to maintain employment.  See May 2012 private treatment report.  As the record now raises a question of whether the Veteran is unemployable due his service-connected disability, a claim for a TDIU is properly before the Board.

This claim was previously before the Board in August 2013, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The Veteran's electronic claims file has also been reviewed and there is nothing further pertinent to the appeal therein.


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: depression, anxiety, irritability, sleep disturbance, memory problems, and social isolation.

2.  The evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, given his educational background and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, the Board finds that VA's duty to notify has been satisfied.
 
VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).   The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

VA also provided the Veteran with an adequate medical examination.  The examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.   The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.    When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215   (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected PTSD is rated as 50 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
 persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of determining one 60 percent disability, disabilities resulting from a common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor. 38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that his service-connected PTSD is worse than currently reflected by his evaluation of 50 percent.  In this regard, the Veteran has provided statements that his condition results in the following symptoms: ability to understand complex commands is severely diminished; long and short term memory deficits interfere with ability to function in occupation; cannot remember events, study materials, questions, names, or requests; judgement is severely impaired; has lost all motivation and most emotions; does not carry on relationships and relationship with spouse has degraded; and no longer enjoys outdoor activities.  The Veteran further has indicated that that although he took medication and received counseling for a short duration in 2008, he has not sought or received current treatment since that time.

A review of the Veteran's service treatment records was negative for indications of treatment of PTSD or other psychiatric complaints.

A review of the Veteran's outpatient treatment records shows that he has received therapy and medication for his PTSD throughout the appeals period.  The Veteran was initially seen for complaints of nightmares in April 2007.  The Veteran reported onset of symptoms within six months of returning home from a deployment to Iraq in August 2006.  While in Iraq he had been exposed to close arms fire, mortar attacks, and improvised explosive devices.  These stressors were previously corroborated by the RO in its initial December 2008 rating decision.  Since returning home, the Veteran began experiencing flashbacks, nightmares, increase startle response, and a lack of concentration.  The Veteran was assessed with probable PTSD and referred for a formal psychiatric evaluation.

In June 2007, the Veteran was provided with a formal psychiatric assessment.  The Veteran was found to meet the criteria for a formal diagnosis of PTSD.  He was found to have mild depression, anxiety, sleep disturbance via nightmares.  Judgement was appropriate.  The Veteran was noted to have two years of college and had worked in telecommunications for the past 11 years.  The Veteran was currently employed in that field.  The Veteran reported being married for 2 and a half years  with a 3 year-old child.  He described a good supportive relationship with his wife.  He also reported having three other children with an ex-spouse, but that he has a good relationship with them as well.  The Veteran was prescribed medication.  The Veteran was provided with a Global Assessment of Functioning (GAF) score of 41.

In July 2007, the Veteran reported improved symptoms, with the exception of increased flashbacks with 4th of July fireworks, and that he had discontinued his medication due to side effects. 

There is no further therapy treatment after 2007, however, it appears that the Veteran was still prescribed medication.  VA outpatient treatment records show prescription medications filled twice in 2012 and expired in September 2013.  The records show "no show" for mental health consult or follow up since that time.

The Veteran was provided with a VA examination in October 2008.  It was noted that the Veteran lives at home with his wife and two children.  He has six children total, with the other four living with their mother.  The Veteran reported generally getting along with family, but sad when they were not around.  He reported difficulty concentrating, indicating that it would take him 6 weeks to learn what he used to be able to learn in a week.  The Veteran indicated experiencing flashbacks whenever anything reminds him of theater, such as fireworks.  He also experiences recurring nightmares about his deployment once per month.  He feels increased anxiety with exaggerated startle response, paranoia, and hypervigilance.  As a result, the Veteran has decreased a number of his social activities.  He does not go out to dinner or dancing with his wife as he used to before deployment, but only goes out to lunch occasionally.  Although the Veteran indicated increased difficulty in concentrating on the job, he had a good relationship with his supervisors and co-workers and denied any disciplinary actions.  The examiner noted that the Veteran showed signs of depression, anxiety, irritability, sleep disturbance, memory problems, and social isolation.  He was diagnosed with delayed-onset PTSD.  The examiner provided a GAF score of 45.  It was noted that the Veteran has a distinguishable disorder of alcoholism that is the cause of his relationship and work problems.  However, it was also noted that the alcoholism developed in response to the PTSD, therefore symptoms are attributable to both.

The Veteran was provided with an additional VA examination in February 2010.  At that time, the Veteran reported that he worked full time, but that he was concerned about employment because of his difficulty concentrating.  Additionally, the Veteran claimed that his relationship with his wife had degraded and that they were currently separated.  The Veteran continued to complain of symptoms related to depression, anxiety, irritability, nightmares, memory and concentration problems, and increasing social isolation.  The Veteran stated that he does not go out into public unless he has to and that he no longer enjoys outdoor activities.  However, it was noted that the Veteran does have one close friend and they spend time at each other's homes.  The Veteran stated that after work, he normally watches television, plays videogames, uses the computer, cleans, cooks, and takes care of other activities of daily living.  He stated that some weekends he does not shower, but generally takes care of personal hygiene.  The examiner concluded that the Veteran's symptoms fell into the category of occupational and social impairment with reduced reliability and productivity due to the fact that the Veteran's concentration and memory problems prevented consistent performance.   The Veteran was diagnosed with PTSD and given a GAF score of 42.  It was also noted that the Veteran qualifies for a diagnosis of major depressive disorder, but that this disorder was caused by the Veteran's PTSD and has a GAF score of 45 with the Veteran's depressive symptoms.  The Veteran was also found to suffer from alcohol abuse, which was also found to be related to the PTSD.

The Veteran provided the results of a private psychiatric assessment dated May 2012.  Practitioners there noted that the Veteran had been significantly impaired by increases in anxiety, flashbacks, and nightmares, as well as a decline in memory.  They related that the Veteran was increasingly impaired in his ability to hold appropriate gainful employment.  They related that the Veteran had lost his job only a few days previously.  However, there was no clear indication if the sole reason that the Veteran lost his job was due to his PTSD.  Further, the assessment did not provide whether the Veteran was unemployable in any particular setting.  Rather, it merely stated that the Veteran's employability was becoming increasingly difficult.

The Veteran was provided with an additional VA examination in October 2013.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with PTSD.  The examiner noted that the Veteran reports problems with memory and concentration.  He reported that he lost his job at Information Systems Consulting in 2012.  The Veteran now has a job at Goldman Sachs, but at less pay.  The examiner opined that the Veteran is not rendered unable to secure and maintain substantially gainful employment due to his PTSD.  VA examination showed a GAF score of 65.  The examination revealed that the Veteran was living again with his spouse and had a good relationship with her and his family.  The Veteran showed symptoms of depression, anxiety, chronic sleep impairment, and mild memory loss.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The VA examiner specified that this was based upon only an occasional decrease in work efficiency and noted that the Veteran was employed full time.




Analysis

PTSD

The Board finds that the evidence supports the criteria for a 50 percent rating, and no higher, for the Veteran's service-connected PTSD.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores were predominantly in the range of 41 to 65, indicating evidence of mild to serious symptoms or impairment in social and occupational functioning.  Thus, the Veteran's GAF scores alone reflect PTSD that was of an overall mild to serious nature.  These scores do not merit the assignment of a 70 percent rating for the Veteran's service-connected PTSD as a 70 percent rating requires a more severe impairment manifesting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

The Veteran's GAF scores alone cannot serve as the sole basis for evaluating his higher initial rating claim for PTSD.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Veteran has been found to manifest symptoms of depression, anxiety, irritability, sleep disturbance, memory problems, and social isolation as a part of his PTSD.  The Board notes in this regard the Veteran's statements regarding his symptoms including difficulties at work due to his memory problems and inability to follow instructions as well as his social problems with relationships.  The Veteran is competent to testify as to the severity of the symptomatology associated with his service-connected PTSD during the time period in question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements are presumed credible because his complaints of symptoms have been consistent in both his lay testimony and in what he reported to his treating providers in the medical evidence of record.  The Veteran's statements provide competent and credible evidence of the Veteran's depression, anxiety, irritability, sleep disturbance, memory problems, and social isolation.  Further, as per the Veteran's May 2012 statement and private psychiatric assessment,  the Veteran had been experiencing increased difficulties at work over the past couple of years due to the progression of his service-connected PTSD symptoms, although it is unclear if  that was the primary reason for his being terminated from that particular job.  Additionally, even though the Veteran had been shown to be separate from his wife in the 2010 VA examination, as of the 2013 VA examination, the Veteran had reconciled and was still married.  The Veteran's overall symptoms were present throughout the appeals period. 

All of this evidence persuasively suggests that the Veteran's service-connected PTSD was manifested no more than just occupational and social impairments with reduced reliability and productivity because his PTSD symptoms, although serious at times, still allowed him to be able to maintain stable employment, with the exception of leaving one job, as well as maintaining a good family relationship with his wife and children and maintaining a relationship with a close friend.  Additionally, the Veteran was found to be able to maintain activities of daily living, including engaging in hobbies, such as television, games, music, internet, and keeping up on technology.  All of the Veteran's symptoms of depression, anxiety, sleep disturbance, irritability, memory problems, and social isolation are included in the list suggested by the Rating Schedule in assigning a 50 percent rating for PTSD.  The evidence also indicates that the Veteran's PTSD during this time period more closely approximates a 50 percent rating because he has experienced more of those symptoms.  38 C.F.R. § 4.130, DC 9411.  Thus, after a consideration, the Board finds that the evidence more nearly approximates the criteria for a 50 percent rating throughout the period of appeal.  38 C.F.R. § 4.7; Gilbert, 1 Vet. App. at 49.

The Board also finds that the Veteran's service-connected PTSD does not meet the criteria for a disability rating greater than 50 percent.  In order to warrant the next higher 70 percent rating, the evidence must show that he has occupational and social impairment with deficiencies in most areas.  The record evidence during this time period reflects the Veteran's overall symptoms did not result in such as, described above, the Veteran was found to be able to function relatively normally in most areas, such as maintaining gainful employment, maintaining his relationships with family and friends, and engaging in hobbies.  Additionally, the Veteran's symptoms are not reflective of the more serious symptoms discussed for a 70 percent evaluation in the Rating Schedule, such as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, or neglect of personal appearance and hygiene.  Overall, the evidence of record more nearly approximates the rating of 50 percent throughout the appeals period.  38 C.F.R. § 4.7; Gilbert, 1 Vet. App. at 49.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where an evaluations in excess of 50 percent are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's PTSD.  The Veteran's PTSD is manifested by symptoms such as depression, anxiety, irritability, sleep disturbance, memory problems, and social isolation.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

TDIU

After reviewing the evidence of record, the Board has determined that the preponderance of the evidence is against the Veteran's claim for entitlement to a TDIU, to include on an extraschedular basis. 

Initially, the Board notes that the Veteran is currently service connected for PTSD at 50 percent disabling from September 19, 2007 and for the residuals of a right ankle fracture from at 10 percent disabling from August 17, 2009.  The Veteran's combined evaluation is 50 percent from September 19, 2007 and 60 percent from August 17, 2009.  Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a)  have not been met.  Nonetheless, in exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned, on an extraschedular basis, upon a showing that the individual is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16(b). 

The central inquiry is "whether a veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU are not met. 

The Board acknowledges that the Veteran has claimed to have been unemployed for a short time during the time pertinent to this appeal.  However, as indicated above, unemployed does not mean unemployable. 

A review of the medical evidence of record as well as the Veteran's statements show that, with the exception of one instance of a job termination in May 2012, the Veteran has been gainfully employed throughout the appeal period.

According to private treatment records in May 2012, the Veteran lost his job due to his inability to work in an effective capacity.  However, it was not determined if the Veteran's service-connected disabilities were the sole cause of the lack of effectiveness.  Additionally, it was not noted that the Veteran was completely unemployable in any capacity for a gainful occupation.  Rather, it merely stated that the Veteran's employability was becoming increasingly difficult.

However, in his October 2013 VA examination, the examiner opined that the Veteran is not rendered unable to secure and maintain substantially gainful employment due to his PTSD.  Additionally, it was noted that the Veteran was employed on a full time basis and had been for the entirety of 2013 as a technology worker at Goldman Sachs.  

In terms of the Veteran's temporary employment due to the loss of his job in May 2012, it appears that this was an isolated incidence and it is not even clear that this was solely due to the Veteran's service-connected disabilities.  Additionally, there is no indication that, during that small time frame, the Veteran was completely unemployable in any capacity for a gainful occupation.  Rather, the evidence before and after that time frame appears to show that the Veteran was capable of gainful employment as evidence by his ability to maintain full-time occupations both before and after May 2012.  Furthermore, the Veteran's medical records throughout the period of appeal have continued to demonstrate that his service-connected conditions have remained at the same level throughout the course of the appeal, as discussed in the PTSD section above.  As such, it is reasonable to presume that, despite the small interruption in his employment in May 2012, the Veteran has been fully capable of gainful employment throughout the entire period of appeal.

Based on the above, the Board finds that the evidence does not show the Veteran to be incapable of performing the tasks that comport with his education and occupational experience. 

Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran is unemployable. 

The Board has considered whether the Veteran's claim should be referred to the Compensation and Pension director for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) .  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b)  by referral to the Compensation and Pension Director. In this case the criteria for referral have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU on an extraschedular basis. 

As the evidence fails to establish that the Veteran's service-connected disabilities preclude substantially gainful employment, the criteria for a TDIU are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.
 
Entitlement to a TDIU is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


